ORDER
The Disciplinary Review Board on November 2, 1998, having filed with the Court its decision concluding that JOSEPH P. BREIG of MILLVILLE, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 1.15(b) (failure to deliver funds promptly to a client) and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
. And the Disciplinary Review Board having further concluded that respondent should be required to complete a course on trust and business accounting for attorneys offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that JOSEPH P. BREIG is hereby reprimanded; and it is further
ORDERED that within six months after the filed date of this Order respondent shall submit proof of his satisfactory completion of a course on trust and business accounting for attorneys offered by the Institute for Continuing Legal Education; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.